           Case 1:18-cv-09730-SLC Document 28 Filed 03/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ORLANDO VAZQUEZ,

                               Plaintiff,

         -v-
                                                        CIVIL ACTION NO.: 18 Civ. 9730 (LJL) (SLC)

                                                               ORDER FOR STATUS REPORT
33 CAPTAIN’S CAFE, LLC, et al.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         By April 15, 2021 the parties are ordered to file a joint status report informing the Court

as to any remaining discovery, the parties’ settlement negotiations, and whether they are

prepared to move forward with dispositive motions.



Dated:          New York, New York
                March 31, 2021

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
